


109 HR 5555 IH: Trauma Care Systems Planning and

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5555
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Burgess (for
			 himself and Mr. Gene Green of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to add
		  requirements regarding trauma care, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trauma Care Systems Planning and
			 Development Act of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The Federal
			 Government and State governments have established a history of cooperation in
			 the development, implementation, and monitoring of integrated, comprehensive
			 systems for the provision of emergency medical services.
			(2)Trauma is the
			 leading cause of death of Americans between the ages of 1 and 44 years and is
			 the third leading cause of death in the general population of the United
			 States.
			(3)In 1995, the total
			 direct and indirect cost of traumatic injury in the United States was estimated
			 at $260,000,000,000.
			(4)There are 40,000
			 fatalities and 5,000,000 nonfatal injuries each year from motor vehicle-related
			 trauma, resulting in an aggregate annual cost of $230,000,000,000 in medical
			 expenses, insurance, lost wages, and property damage.
			(5)Barriers to the
			 receipt of prompt and appropriate emergency medical services exist in many
			 areas of the United States.
			(6)The number of
			 deaths from trauma can be reduced by improving the systems for the provision of
			 emergency medical services in the United States.
			(7)Trauma care
			 systems are an important part of the emergency preparedness system needed for
			 homeland defense.
			3.Amendments
			(a)EstablishmentSection
			 1201 of the Public Health Service Act
			 (42 U.S.C. 300d) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting , acting through the Administrator
			 of the Health Resources and Services Administration, after
			 Secretary;
					(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
					(C)by inserting after
			 paragraph (2) the following:
						
							(3)collect, compile,
				and disseminate information on the achievements of, and problems experienced
				by, State and local agencies and private entities in providing trauma care and
				emergency medical services and, in so doing, give special consideration to the
				unique needs of rural
				areas;
							;
					(D)in paragraph (4),
			 as redesignated by subparagraph (B)—
						(i)by
			 inserting to enhance each State’s capability to develop, implement, and
			 sustain the trauma care component of each State’s plan for the provision of
			 emergency medical services after assistance; and
						(ii)by
			 striking and after the semicolon;
						(E)in paragraph (5),
			 as redesignated by subparagraph (B), by striking the period at the end and
			 inserting ; and; and
					(F)by adding at the
			 end the following:
						
							(6)promote the
				collection and categorization of trauma data in a consistent and standardized
				manner.
							;
					(2)in subsection (b),
			 by inserting , acting through the Administrator of the Health Resources
			 and Services Administration, after Secretary; and
				(3)by striking
			 subsection (c).
				(b)Clearinghouse on
			 Trauma Care and Emergency Medical ServicesThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended—
				(1)by striking
			 section 1202; and
				(2)by redesignating
			 section 1203 as section 1202.
				(c)Establishment of
			 Programs for Improving Trauma Care in Rural AreasSection 1202(a)
			 of the Public Health Service Act, as
			 such section was redesignated by subsection (b), is amended—
				(1)in paragraph (2),
			 in the matter preceding subparagraph (A), by inserting , such as
			 advanced trauma life support, after model
			 curricula;
				(2)in paragraph (4),
			 by striking and after the semicolon;
				(3)in paragraph (5),
			 by striking the period and inserting ; and; and
				(4)by adding at the
			 end the following:
					
						(6)by increasing
				communication and coordination with State trauma
				systems.
						.
				(d)Requirement of
			 Matching Funds for Fiscal Years Subsequent to First Fiscal Year of
			 PaymentsSection 1212 of the Public Health Service Act (42 U.S.C. 300d–12)
			 is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (A), by striking and after the semicolon; and
					(B)by striking
			 subparagraph (B) and inserting the following:
						
							(B)for the third fiscal
				year of such payments to the State, not less than $1 for each $1 of Federal
				funds provided in such payments for such fiscal year;
							(C)for the fourth
				fiscal year of such payments to the State, not less than $2 for each $1 of
				Federal funds provided in such payments for such fiscal year; and
							(D)for the fifth
				fiscal year of such payments to the State, not less than $2 for each $1 of
				Federal funds provided in such payments for such fiscal
				year.
							;
				and
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by adding and after the semicolon;
					(B)in paragraph (2),
			 by striking ; and and inserting a period; and
					(C)by striking
			 paragraph (3).
					(e)Requirements With
			 Respect to Carrying Out Purpose of AllotmentsSection 1213 of the
			 Public Health Service Act (42 U.S.C.
			 300d–13) is amended—
				(1)in
			 subsection (a)—
					(A)in paragraph (3),
			 in the matter preceding subparagraph (A), by inserting nationally
			 recognized after contains;
					(B)in paragraph (5),
			 by inserting nationally recognized after
			 contains;
					(C)in paragraph (6),
			 by striking specifies procedures for the evaluation of
			 designated and inserting utilizes a program with procedures for
			 the evaluation of;
					(D)in paragraph
			 (7)—
						(i)in
			 the matter preceding subparagraph (A), by inserting in accordance with
			 data collection requirements developed in consultation with surgical, medical,
			 and nursing specialty groups, State and local emergency medical services
			 directors, and other trained professionals in trauma care after
			 collection of data;
						(ii)in
			 subparagraph (A), by inserting and the number of deaths from
			 trauma after trauma patients; and
						(iii)in
			 subparagraph (F), by inserting and the outcomes of such patients
			 after for such transfer;
						(E)by redesignating
			 paragraphs (10) and (11) as paragraphs (11) and (12), respectively; and
					(F)by inserting after
			 paragraph (9) the following:
						
							(10)coordinates
				planning for trauma systems with State disaster emergency planning and
				bioterrorism hospital preparedness
				planning;
							;
					(2)in
			 subsection (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking concerning such and inserting
			 that outline resources for optimal care of the injured patient;
			 and
						(ii)in
			 subparagraph (D), by striking 1992 and inserting
			 2007; and
						(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking 1991 and inserting
			 2007; and
						(ii)in
			 subparagraph (B), by striking 1992 and inserting
			 2007; and
						(3)in subsection (c),
			 by striking 1990, the Secretary shall develop a model plan and
			 inserting 2006, the Secretary shall update the model
			 plan.
				(f)Requirement of
			 Submission to Secretary of Trauma Plan and Certain
			 InformationSection 1214(a) of the Public Health Service Act (42 U.S.C.
			 300d–14(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 1991 and inserting 2007; and
					(B)by inserting
			 that includes changes and improvements made and plans to address
			 deficiencies identified after medical services;
			 and
					(2)in paragraph (2),
			 by striking 1991 and inserting 2007.
				(g)Restrictions on
			 Use of PaymentsSection 1215(a)(1) of the
			 Public Health Service Act (42 U.S.C.
			 300d–15(a)(1)) is amended by striking the period at the end and inserting a
			 semicolon.
			(h)Requirements of
			 Reports by StatesThe Public
			 Health Service Act (42 U.S.C. 201 et seq.) is amended by striking
			 section 1216 and inserting the following:
				
					1216.[reserved]
					.
			(i)Report by the
			 SecretarySection 1222 of the Public Health Service Act (42 U.S.C. 300d–22)
			 is amended by striking 1995 and inserting
			 2008.
			(j)FundingSection
			 1232(a) of the Public Health Service
			 Act (42 U.S.C. 300d–32(a)) is amended to read as follows:
				
					(a)Authorization of
				AppropriationsFor the purpose of carrying out parts A and B,
				there are authorized to be appropriated $12,000,000 for fiscal year 2007,
				$10,000,000 for fiscal year 2008, and $8,000,000 for each of the fiscal years
				2009 through
				2011.
					.
			(k)Conforming
			 AmendmentSection 1232(b)(2) of the
			 Public Health Service Act (42 U.S.C.
			 300d–32(b)(2)) is amended by striking 1204 and inserting
			 1202.
			(l)Institute of
			 Medicine StudyPart E of title XII of the
			 Public Health Service Act (20 U.S.C.
			 300d–51 et seq.) is amended—
				(1)by striking the
			 part heading and inserting the following:
					
						EMiscellaneous
				Programs
						;
				and
				(2)by
			 adding at the end the following:
					
						1254.Institute of
				medicine study
							(a)In
				GeneralThe Secretary shall enter into a contract with the
				Institute of Medicine of the National Academy of Sciences, or another
				appropriate entity, to conduct a study on the state of trauma care and trauma
				research.
							(b)ContentThe
				study conducted under subsection (a) shall—
								(1)examine and
				evaluate the state of trauma care and trauma systems research (including the
				role of Federal entities in trauma research) on the date of enactment of this
				section, and identify trauma research priorities;
								(2)examine and evaluate
				the clinical effectiveness of trauma care and the impact of trauma care on
				patient outcomes, with special attention to high-risk groups, such as children,
				the elderly, and individuals in rural areas;
								(3)examine and
				evaluate trauma systems development and identify obstacles that prevent or
				hinder the effectiveness of trauma systems and trauma systems
				development;
								(4)examine and
				evaluate alternative strategies for the organization, financing, and delivery
				of trauma care within an overall systems approach; and
								(5)examine and
				evaluate the role of trauma systems and trauma centers in preparedness for mass
				casualties.
								(c)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report containing the
				results of the study conducted under this section.
							(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $750,000 for each of fiscal years 2007 and
				2008.
							.
				(m)Residency
			 Training Programs in Emergency MedicineSection 1251(c) of the
			 Public Health Service Act (42 U.S.C.
			 300d–51(c)) is amended by striking 1993 through 1995 and
			 inserting 2007 through 2011.
			(n)State Grants for
			 Projects Regarding Traumatic Brain InjurySection 1252 of the
			 Public Health Service Act (42 U.S.C.
			 300d–52) is amended in the section heading by striking
			 demonstration.
			(o)Interagency
			 Program for Trauma ResearchSection 1261 of the
			 Public Health Service Act (42 U.S.C.
			 300d–61) is amended—
				(1)in subsection (a),
			 by striking conducting basic and all that follows through the
			 period at the end of the second sentence and inserting basic and
			 clinical research on trauma (in this section referred to as the
			 Program), including the prevention, diagnosis, treatment, and
			 rehabilitation of trauma-related injuries.;
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Plan for
				ProgramThe Director shall establish and implement a plan for
				carrying out the activities of the Program, taking into consideration the
				recommendations contained within the report of the NIH Trauma Research Task
				Force. The plan shall be periodically reviewed, and revised as
				appropriate.
						;
				(3)in
			 subsection (d)—
					(A)in paragraph
			 (4)(B), by striking acute head injury and inserting
			 traumatic brain injury; and
					(B)in subparagraph
			 (D), by striking head and inserting
			 traumatic;
					(4)by striking
			 subsection (g);
				(5)by redesignating
			 subsections (h) and (i) as subsections (g) and (h), respectively; and
				(6)in subsection (h),
			 as redesignated by paragraph (5), by striking 2001 through 2005
			 and inserting 2007 through 2011.
				
